10
1i
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:18-cr-04067-WQH Document 28 Filed 12/26/18 | Pagel et

of 1
Et Fon | es ED 9

DEC 26 2018

 

 

 

 

CLERK US DISTRIGT COURT
UNITED STATES DISTRICT CKRGRPERN DISTRICT OF CALC

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 18-CR-4067-WOH
Plaintiff, INFORMATION
(SUPERSEDING)
Vv. Title 18, U.S.C.,
Sec, 1001 - False Statement to a
JENNIFER CORONA, Federal Officer
Defendant.

 

 

 

The United States Attorney charges:

On or about August 22, 2018, within the Southern District of
California, defendant JENNIFER CORONA, in @a@ matter within the
jurisdiction of the United States Department of Homeland Security, a
department and agency of the United States, did knowingly and willfully
make false, fictitious and fraudulent statements and representations as
to material facts, in that defendant did represent and state to a
Department of Homeland Security, Customs and Border Protection Officer
that: defendant did not have anything to declare from Mexico, whereas
in truth and fact, as defendant then and there weli knew, those
statements and representations were false, fictitious and fraudulent

when made; in violation of Title 18, United States Code, Section 1001.

veces, Lleol?

 

 

Special Assistant U.S. Attorney

SLE:12/17/18

 

 

 
